Title: From George Washington to Brigadier General Samuel Holden Parsons, 17 June 1777
From: Washington, George
To: Parsons, Samuel Holden



Dear Sir
Head Quarters Middle Brook 17th June 1777

I am favd with yours of the 14th by Maj. Humphry. I have consulted the Surgeon General upon the propriety of those of your Brigade coming on who have not had the small pox. He tells me he does not apprehend the least danger, as there is but one Woman in the whole Army who has it, and she will be removed. The Tents must be ordered to follow as they arrive and untill they do, you must make shift in Houses Hutts &ca. You are to march directly forward to this place with all possible dispatch, and I could wish you to out march your heavy Baggage, for much may now depend upon one day. I shall be glad to see you here as I am Dear Sir Yr most obt Servt
